







FIRST AMENDMENT TO
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
THIS FIRST AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT (hereinafter
called this “Amendment”) is dated effective as of December 15, 2016, by and
among BREITBURN OPERATING LP, a Delaware limited partnership (the “Company”),
BREITBURN ENERGY PARTNERS LP, a Delaware limited partnership (“Parent”), the
other Guarantors, each Lender signatory hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity “Administrative Agent”). Capitalized terms
used in this Amendment, and not otherwise defined in this Amendment, have the
meanings assigned thereto in the Credit Agreement defined below. The Credit
Agreement, as amended by this Amendment, and as may be further amended, restated
or modified from time to time, is hereinafter called the “Agreement”.
W I T N E S S E T H:
WHEREAS, the Company, Parent, Administrative Agent and the Lenders are parties
to that certain Debtor-In-Possession Credit Agreement dated as of May 19, 2016
(the “Credit Agreement”), whereby upon the terms and conditions therein stated
the Lenders have agreed to make certain loans to the Company and issue Letters
of Credit on behalf of the Company and its Subsidiaries;
WHEREAS, the Guarantors have agreed to guarantee the Obligations of the Company
and the Company and the Guarantors have agreed to secure all of the Obligations
by granting to the Administrative Agent, for the benefit of the Secured Parties,
a Lien on substantially all of their respective assets, in each case, in
accordance with the terms and provisions of the Agreement and the Final Order;
WHEREAS, the Company requests that the Administrative Agent and the Lenders
amend the Credit Agreement as set forth in Section 1 below; and
WHEREAS, subject to the terms hereof, the Administrative Agent and the Lenders
agree to the amendments to the Credit Agreement as set forth herein.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:
SECTION 1.    Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
(a)    New Definitions. The following definitions are hereby added to Section
1.01 of the Credit Agreement in proper alphabetical order:
“First Amendment Effective Date” means the “Amendment Effective Date” as
such term is defined in that certain First Amendment to Debtor-In-Possession
Credit


 
1
First Amendment

--------------------------------------------------------------------------------





Agreement dated as of December 15, 2016, by and among the Company, the other
Loan Parties party thereto, the Administrative Agent, and the Lenders party
thereto.
“Usage Percentage” means, as of any date, the quotient, expressed as a
percentage, of (a) the Effective Amount on such date, divided by (b) the
Commitment Amount on such date.
(b)    Amendments to Definitions. The following definitions in Section 1.01 of
the Credit Agreement are hereby amended as follows:
(i)    The definition of “Applicable Margin” is hereby amended and restated in
its entirety to read as follows:
“Applicable Margin” means on any date from and after the First Amendment
Effective Date, the rates per annum set forth below, based upon the Usage
Percentage on such date:
 
Prior to April 1, 2017
From and After April 1, 2017
Usage Percentage
LIBOR
Base Rate
LIBOR
Base Rate
≥ 75%
6.50%
5.50%
7.00%
6.00%
< 75% ≥ 50%
6.25%
5.25%
6.75%
5.75%
< 50% ≥ 25%
6.00%
5.00%
6.50%
5.50%
< 25%
5.75%
4.75%
 6.25%
5.25%

The Applicable Margin for any such date shall be determined by reference to the
Usage Percentage on such date and any change in the Applicable Margin shall
become effective immediately upon any change in the Usage Percentage as of the
end of such date.
(ii)    The definition of “Commitment Amount” is hereby amended and restated in
its entirety as follows:
“Commitment Amount” means the aggregate commitments of all Lenders, as set forth
on Schedule 2.01, as such commitments may be increased, terminated, reduced
and/or reallocated from time to time pursuant to the terms hereof. The
Commitment Amount on the Interim Facility Effective Date is $75,000,000. The
Commitment Amount on the First Amendment Effective Date is $150,000,000.
(iii)    The definitions of “Incremental Facility” and “New Lender” are hereby
deleted.
(iv)    The definition of “Letter of Credit Sublimit” is hereby amended and
restated in its entirety as follows:
“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) $100,000,000 and (b) the Commitment Amount in effect
on such date.
(v)    The definition of “Scheduled Maturity Date” is hereby amended and
restated in its entirety as follows:


 
2
First Amendment

--------------------------------------------------------------------------------





“Scheduled Maturity Date” means June 30, 2017.
(a)Section 2.15 of the Credit Agreement is hereby deleted.
(d)    Schedule 2.01 to the Credit Agreement is hereby amended, restated and
replaced by the Schedule 2.01 attached hereto.
SECTION 3.    Guarantor Confirmation.
(a)    The Guarantors hereby consent and agree to this Amendment and each of the
transactions contemplated hereby.
(b)    Each of the Company and the Guarantors ratifies and confirms as of the
date hereof its applicable debts, duties, obligations, liabilities, pledge of
its Collateral and grant of security interests and liens in its Collateral, in
each case, existing by virtue of the Final Order and the terms and provisions of
the Loan Documents to which it is a party.
(c)    Subject to the Chapter 11 Cases, each of the Company and the Guarantors
agrees as of the date hereof that its applicable guarantee, pledge of its
Collateral, grant of security interests and liens in its Collateral, and other
obligations, and the terms of each of the Security Documents and Guaranties to
which it is a party, are not impaired, released, diminished or reduced in any
manner whatsoever and shall continue to be in full force and effect and shall
continue to secure all Obligations in accordance with the terms of each of the
Security Documents and Guaranties.
(d)    Each of the Company and the Guarantors acknowledges and agrees as of the
date hereof that all terms, provisions, and conditions of the Loan Documents to
which it is a party (as amended by this Amendment) shall continue in full force
and effect and shall remain enforceable and binding against such Person in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally and general
equitable principles.
SECTION 3.    Conditions of Effectiveness. This Amendment and the amendments
hereunder shall become effective as of the date first set forth above (the
“Amendment Effective Date”), provided that the following conditions shall have
been satisfied:
(a)    Amendment. The Administrative Agent shall have received a counterpart of
this Amendment which shall have been executed by the Administrative Agent, the
Issuing Lender, each Lender, the Company, and the Guarantors (which may be by
telecopy or PDF transmission as set forth in Section 8).
(b)    Payment of Fees. The Administrative Agent shall have received (i) a fee,
for the ratable benefit of each Lender (other than any Defaulting Lender) party
to the Agreement immediately prior to the Amendment Effective Date, equal to
0.50% of the Commitment of such Lender in effect immediately prior to the
Amendment Effective Date, and (ii) a fee, for the ratable benefit of each Lender
(other than any Defaulting Lender) party to the Agreement that is increasing its
Commitment on the Amendment Effective Date pursuant to this Amendment, in an
amount equal to 1.00% of the amount of such Lender’s Commitment so increased on
the Amendment Effective Date pursuant to this Amendment.


 
3
First Amendment

--------------------------------------------------------------------------------





(c)    No Default; Representations and Warranties. At the time of the Amendment
Effective Date and immediately after giving effect to this Amendment:
(i)    the representations and warranties of the Company and the Guarantors in
Article VI of the Credit Agreement and in the other Loan Documents as amended
hereby shall be true and correct in all material respects (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 6.14 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to subsections (a) and
(b) of Section 7.01); and
(ii)    no Default or Event of Default shall exist.
(d)    Bankruptcy Court Approval. The Bankruptcy Court shall have approved this
Amendment pursuant to an order in form and substance satisfactory to the
Administrative Agent.
SECTION 4.    Representations and Warranties. Each of the Company and the
Guarantors represent and warrant to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:
(a)    Subject to the Final Order and subject to any restrictions arising on
account of any Loan Party’s status as a “debtor” under the Bankruptcy Code, such
Loan Party has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of such Loan
Party requisite for the due execution, delivery and performance of this
Amendment has been duly and effectively taken.
(b)    Subject to the Final Order, the Agreement, the Loan Documents and each
and every other Loan Document executed and delivered by such Loan Party in
connection with this Amendment constitute the legal, valid and binding
obligations of it, to the extent it is a party thereto, enforceable against such
Person in accordance with their respective terms except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.
(c)    This Amendment does not and will not violate any provisions of any of
such Loan Party’s Organization Documents.
(d)    Subject to the entry of an order of the Bankruptcy Court in connection
herewith, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment other than routine filings related to
the Loan Parties and the operation of their business and other than filings with
the Bankruptcy Court and such other filings as may be necessary in connection
with Lenders’ exercise of its remedies hereunder.


 
4
First Amendment

--------------------------------------------------------------------------------





(e)    Immediately after giving effect to this Amendment, no Default or Event of
Default will exist, and all of the representations and warranties contained in
the Agreement and in the other Loan Documents are true and correct in all
material respects on and as of this date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct in all material respects as of such earlier date,
and except that the representations and warranties contained in subsections (a)
and (b) of Section 6.14 of the Agreement shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b) of Section
7.01).
SECTION 5.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.
(b)    Except as specifically amended by this Amendment, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed.
SECTION 6.    Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Each of the Company and the Guarantors
hereby ratifies and confirms that (i) except as expressly amended hereby and
subject to the Chapter 11 Cases, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Credit Agreement
remain in full force and effect, (ii) each of the other Loan Documents are and
remain in full force and effect in accordance with their respective terms, and
(iii) the Collateral and the Liens on the Collateral securing the Obligations
are unimpaired by this Amendment and remain in full force and effect.
SECTION 7.    Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.
SECTION 8.    Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.
SECTION 9.    Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York and applicable federal laws
of the United States of America.
SECTION 10.    Headings. Section headings in this Amendment are included herein
for convenience and reference only and shall not constitute a part of this
Amendment for any other purpose.


 
5
First Amendment

--------------------------------------------------------------------------------





SECTION 11.    NO ORAL AGREEMENTS. THIS WRITTEN AMENDMENT, TOGETHER WITH THE
OTHER WRITTEN LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.
SECTION 12.    No Waiver. Each of the Company and Guarantors hereby agree that
no event of Default and no Default has been waived or remedied by the execution
of this Amendment by the Administrative Agent or any Lender. Nothing contained
in this Amendment nor any past indulgence by the Administrative Agent, Issuing
Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Agreement or the other Loan Documents, or (ii) shall constitute
or be deemed to constitute an election of remedies by the Administrative Agent,
Issuing Lender or any Lender, or a waiver of any of the rights or remedies of
the Administrative Agent, Issuing Lender or any Lender provided in the
Agreement, the other Loan Documents, or otherwise afforded at law or in equity.
[Signature Pages Follow]




 
6
First Amendment

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
LOAN PARTIES:
BREITBURN OPERATING LP
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer
BREITBURN ENERGY PARTNERS LP
By: BREITBURN GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer
BREITBURN GP LLC
BREITBURN OPERATING GP LLC
BREITBURN FINANCE CORPORATION
ALAMITOS COMPANY
BEAVER CREEK PIPELINE, L.L.C.
PHOENIX PRODUCTION COMPANY GTG PIPELINE LLC
MERCURY MICHIGAN COMPANY, LLC TERRA ENERGY COMPANY LLC
TERRA PIPELINE COMPANY LLC


By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer


Signature Page to First Amendment

--------------------------------------------------------------------------------





BREITBURN MANAGEMENT COMPANY LLC
By: BREITBURN ENERGY PARTNERS LP, its sole member
By: BREITBURN GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer


BREITBURN FLORIDA LLC
BREITBURN OKLAHOMA LLC
BREITBURN SAWTELLE LLC
BREITBURN TRANSPETCO GP LLC
BREITBURN TRANSPETCO LP LLC
By: BREITBURN OPERATING LP, its sole member
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer




Signature Page to First Amendment

--------------------------------------------------------------------------------





TRANSPETCO PIPELINE COMPANY, L.P.
By: BREITBURN TRANSPETCO GP LLC, its general partner
By: BREITBURN OPERATING LP, its sole member
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer


By: BREITBURN OPERATING LP, its sole member
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer


QR ENERGY, LP
By: QRE GP, LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer
QRE GP, LLC
By: BREITBURN GP LLC, its manager
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer
QRE OPERATING, LLC
By: QR ENERGY, LP, its sole member
By: QRE GP, LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer


Signature Page to First Amendment

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent and a Lender
By: /s/ Michael A. Tribolet    
Name:    Michael A. Tribolet
Title:    Managing Director


Signature Page to First Amendment

--------------------------------------------------------------------------------





CITIBANK, N.A.,
as a Lender
By: /s/ Brendan Mackay    
Name:    Brendan Mackay
Title:    Vice President and Director


Signature Page to First Amendment

--------------------------------------------------------------------------------





JP MORGAN CHASE BANK, N.A.
as a Lender
By: /s/ Matthew H. Massie    
Name:    Matthew H. Massie
Title:    Managing Director


Signature Page to First Amendment

--------------------------------------------------------------------------------





CAPITAL ONE NATIONAL ASSOCIATION
as a Lender
By: /s/ Daryl Stafford    
Name:    Daryl Stafford
Title:    Vice President




Signature Page to First Amendment

--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS AND PRO RATA SHARES




Lender
Commitment
Wells Fargo Bank, National Association
$43,333,333.34
28.888888893%
Citibank, N.A.
$43,333,333.33
28.888888887%
JPMorgan Chase Bank, N.A.
$43,333,333.33
28.888888887%
Capital One National Association
$20,000,000.00
13.333333333%
TOTAL
$150,000,000.00
100.000000000%







